Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Victor on 3/7/2022.

The application has been amended as follows: 

Please replace all claims with the following, as presented by the applicant:

26.	(Currently Amended) A computer program product for determining a health status of a first server in a network including a second server, wherein the computer program product comprises a computer readable storage medium having program code executed in the first server to perform operations, the operations comprising: 
receiving an error message for a resource; [[and]]
calculating an availability score as a function of a number of available resources at the first server and a number of recovery events at the first server; and
performing a failover from the first server to the second server in response to the availability score having a severity level indicating a system failure. 

27. 	(Currently Amended) The computer program product of claim 26, wherein the operations further comprise:
perform the failover 

28. 	(Canceled) 

29. 	(Currently Amended) The computer program product of claim [[28]] 26, wherein the operations further comprise:
performing a failback from the second server to the first server in response to [[a]] the failover 

30. 	(Canceled) 
 
	31.	(Previously Presented)  The computer program product of claim 26, wherein the function for calculating the availability score additionally considers a total number of resources at the first server and a total number of allowed recovery events at the first server.  

32.	(Previously Presented) The computer program product of claim 31, wherein the function calculates the availability score by combining a percentage of the number of available resources to the total number of resources  and a percentage of the number of recovery events divided by the total number of allowed recovery events.  

33.	(Currently Amended) A system in communication with a remote server over a network, comprising:
a processor; and
a computer readable storage medium having program code executed to perform operations, the operations comprising: 
receiving an error message for a resource; [[and]]
calculating an availability score as a function of a number of available resources at the system and a number of recovery events at the system; and
performing a failover from the system to the remote server in response to the availability score having a severity level indicating a system failure. 

34. 	(Currently Amended) The system of claim 33, wherein the operations further comprise:
transmitting information on the availability score to a management program in a management system in the network to use to determine whether to perform the failover 

35. 	(Canceled) 

36. 	(Currently Amended) The system of claim [[35]] 33, wherein the operations further comprise:
performing a failback from the remote server to the system in response to [[a]] the failover 

37. 	(Canceled)
 
	38.	(Previously presented) The system of claim 33, wherein the function for calculating the availability score additionally considers a total number of resources at the system and a total number of allowed recovery events at the system. 

39.	(Previously presented) The system of claim 38, wherein the function calculates the availability score by combining a percentage of the number of available resources to the total number of resources and a percentage of the number of recovery events divided by the total number of allowed recovery events. 


receiving an error message for a resource; [[and]]
calculating an availability score as a function of a number of available resources at the first server and a number of recovery events at the first server; and
performing a failover from the first server to the second server in response to the availability score having a severity level indicating a system failure. 

41. 	(Currently Amended) The method of claim 40, further comprising:
transmitting information on the availability score to a management program in a management system in the network to use to determine whether to perform the failover 

42. 	(Canceled)  

43. 	(Currently Amended) The method of claim [[42]] 40, further comprising:
performing a failback from the second server to the first server in response to [[a]] the failover 

44.	(Previously presented) The method of claim 40, wherein the function for calculating the availability score additionally considers a total number of resources at the first server and a total number of allowed recovery events at the first server. 

45.	(Previously presented) The method of claim 44, wherein the function calculates the availability score by combining a percentage of the number of available resources to the total number of resources and a percentage of the number of recovery events divided by the total number of allowed recovery events. 



The following is an examiner’s statement of reasons for allowance: When read as a whole, claims 26, 33, 40 are allowed with respect to the following:
With respect to claims 26, 33, and 40, the primary reason for allowance is the combination of the limitations of calculating an availability score as a function of a number of available resources at the first server/system and a number of recovery events at the first server/system; and performing a failover from the first server/system to the second/remote server in response to the availability score having a severity level indicating a system failure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113